DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10-12 are objected to because of the following informalities:  
As of claim 10, term “the electronic devices” in line 5 should be –the electronic device—since the term “an electronic device” is used line 4.
As of claims 11 and 12, they should depend on claim 10 instead of claim 9 since they refer to “the service kiosk” claimed in claim 10.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation "the contents" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 depend on claim 1 and inherent the same deficiency.
As indicated above, claims 11 and 12 should depend on claim 10 not claim 9.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Monitor Module (paragraphs [0010] and [0032]) and Authentication module (paragraphs [0010] and [0033]) in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9, 10, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. (US Pub 2017/0111521) in view of Naseath (US Pub 2019/0172291).
As of claims 1, 10 and 13, Bowers discloses a method, comprising: 
monitoring the contents of a set of compartments of a service kiosk ( monitoring compartments of personal communication structure (PCS) 100; see abstract); 
upon reaching a specified condition associated with at least one of, a status of the service kiosk, contents of the compartments of the service kiosk, and a status of a content of the compartments of the service kiosk, generating a request for a technician to provide physical service for the service kiosk (via monitoring different compartments of the PCS 100 and notifying a maintenance center so the PCS can be services or repaired; see paragraph [0089] and [0139]); 
authenticating that the technician is physically present at the service kiosk (via receiving authentication data at the PCS 100 from a user (worker, technician) and authenticating the user; see paragraphs [0015] and [0140]); and 
granting the technician physical access to compartments associated with the specified condition (via unlocking the lock on the compartment, granting access to compartment of the PCS 100; see paragraphs [0128] and [0140]).  
However Bowers does not explicitly disclose where each compartment is capable of storing at least one electronic device in a manner that provides power to the electronic device, and a data connection to the electronic device.
Naseath discloses a service kiosk 185 comprising a set of receptacles (lockers) to store electronic devices (see fig. 2; also see paragraph [0070]). Naseath further 
From the teaching of Naseath it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Bowers to include the function of proving power and data connection to the device stored in a kiosk as taught by Naseath in order to all the devices to be charged, configured for the user or updated with software patches (see paragraph [0040]). 
As of claim 2, Naseath discloses that the specified condition relates to the compartments of the service kiosk reaching a predefined capacity threshold, and where the technician is granted physical access to compartments to adjust the number of devices stored in the compartments (via tracking inventory in the kiosk and triggering new purchase order once the limit threshold of a product has been reached or a new product needs to be ordered; see paragraph [0042]).  -13-WO 2019/212514PCT/US2018/030290 

As of claim 6, Bowers discloses that the specified condition relates to a physical property of a component of the service kiosk and where the technician is granted access to the component of the service kiosk to repair the component of the service kiosk (via the specified condition being faults in one of the components (display, fan etc.) of the kiosk; see paragraph [0139]).  
As of claim 7, Naseath discloses that the specified condition relates to a combination of factors that indicate the current statuses of devices in the service kiosk indicates that a likelihood of being able to fulfil a quality of service guarantee has achieved a specified threshold level (via tracking inventory in the kiosk and triggering new purchase order once the limit threshold of a product has been reached or a new product needs to be ordered; see paragraph [0042]).  
As of claims 9 and 12, Bowers discloses that the request for the technician to provide physical service for the kiosk identifies components and devices that will 
As of claim 15, Bowers discloses that the specified condition relates to one of, a capacity of the service kiosk, a life cycle status of a device in a compartment of the service kiosk, a maintenance event associated with a device in a compartment of the service kiosk, a status of a component of the service kiosk, and an upcoming event at a location in which the service kiosk is situated (via status of electronic subsystem 140, user interface subsystem 150, temperature control subsystem 160, display subsystem or a communication subsystem; see fig. 1; also see paragraph [0056]).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. (US Pub 2017/0111521) in view of Naseath (US Pub 2019/0172291) and further in view of Flores et al. (US Pub 2008/0088454).
As of claim 3, combination of Bowers and Naseath discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose that the specified condition relates to a quantity of devices in the compartments that have reached a certain life cycle status.
Flores discloses a kiosk (via toolbox 1) storing plurality of items (see paragraph [0028]). Flores discloses that the toolbox generates a request for maintenance when items stored in the toolbox have reached certain life cycle status (see paragraph [0089]).
	From the teaching of Flores it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Bowers 
As of claim 4, Flores discloses that the specified condition relates to a quantity of devices that have a malfunction flagged for a physical repair, and where the technician is granted physical access to compartments to perform the physical repairs on the devices (via toolbox’s computer 5 indicating the tool (flagged) which needs maintenance or repair (see paragraph [0089]).
Claims 8, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. (US Pub 2017/0111521) in view of Naseath (US Pub 2019/0172291) and further in view of Fly et al. (US Pub 2019/0101463).
As of claims 8, 11 and 14, combination of Bowers and Naseath discloses all the limitations of the claimed invention as mentioned in claim 1 above, Bowers further discloses that the PCS provides fault/error information about different compartments of the PCS (see paragraph [0008]-[0009]) however it does not explicitly discloses providing instruction to the technician, via an interface on the service kiosk. 
Fly discloses a calibration monitoring system comprising a kiosk (via tool control system 200; see figs 1 and 2; also see paragraph [0057]). Fly further discloses that the system displays instruction to the user via the user interface 105 to perform calibration measurement on objects stored in the tool control system (see paragraphs [0081], [0086] and [0118]).
From the teaching of Fly it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Bowers and .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bashkin (US Pub 2015/0254603) discloses a storage container with inventory control wherein the container transmits a notification based upon at least one of a repair needed, a maintenance needed, a duration of time lapsed, a replenishment of inventory needed, a theft, an unauthorized access, a detected tampering (e.g., shaking, force detected, among others), and the like (see paragraph [0061]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NABIL H SYED/Primary Examiner, Art Unit 2683